DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Claims 8-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group 2, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/15/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a processor configured to” is considered to read on fig. 1 (36), in claims 1, 6-7; “a colored timeline configured to” is considered to read on fig. 8F (154), “a window configured to” is considered to read on fig. 8F (152), in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0205993 by Han et al.
Regarding claim 1, a computer system for conveying to a viewer of a video comprising a plurality of segments which segments of said plurality of segments are unmodified (fig. 16B), said computer system comprising a processor configured to: 
determine which video segments are unmodified (in addition to discussion above, fig. 15, step 1503 determine which video segments are unmodified);
display said plurality of segments of said video onto a display screen (in addition to discussion above, fig. 16B, 1620 shows displaying selected video on the display screen); and 
generate an authentication graphic on said display screen, the authentication graphic indicating that a segment being displayed is an unmodified video segment (in addition to discussion above, fig. 16B, paragraph 0158 teaches “When at least some area of the moving image is encrypted, the electronic device may display the encrypted area 1632 or 1634 on a progress bar 1630 indicating a replay time of the moving image in different color as shown in FIG. 16B. Additionally, the electronic device may display a password icon 1640 on the encrypted area 1632 or 1634.”, Herein, fig. 16B shows a progress bar 1630 indicating modified and unmodified video segment using different color).

Regarding claim 3, the computer system wherein the authentication graphic is provided in the form of a colored timeline configured to be positioned near a window configured to show the video when displayed (in addition to discussion above, fig. 16B, paragraph 0158 teaches “When at least some area of the moving image is encrypted, the electronic device may display the encrypted area 1632 or 1634 on a progress bar 1630 indicating a replay time of the moving image in different color as shown in FIG. 16B. Additionally, the electronic device may display a password icon 1640 on the encrypted area 1632 or 1634.”, Herein, fig. 16B shows a progress bar 1630 indicating modified and unmodified video segment on the display screen).

Regarding claim 4, the computer system wherein the colored timeline corresponds to a length of the video (in addition to discussion above, fig. 16B shows colored timeline 1632 that corresponds to a length of the video 1632, and 1634).

Regarding claim 5, the computer system wherein the colored timeline shows a first color for a portion of the timeline corresponding to the segments of the plurality of segments that are unmodified, and a second color for another portion of the timeline corresponding to other segments of the plurality of segments that are modified (in addition to discussion above, fig. 16B shows a progress bar 1630 indicating modified and unmodified video segment using different color).

Regarding claim 6, the computer system wherein the processor further is configured to provide an authenticity assessment of the video comprising one of partially authenticated, fully authentic or not authentic (in addition to discussion above, fig. 15, paragraph 0170-0171 teaches authenticity assessment of the video).

Regarding claim 7, the computer system wherein the processor further is configured to generate another graphic indicating the authenticity assessment of the video (in addition to discussion above, fig. 16B shows password icon 1640 on the encryption area 1632 and 1634).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484